Citation Nr: 1134290	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to June 1962.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Unfortunately, another remand is required in this case.  The Veteran is seeking nonservice-connected disability pension benefits.  His service personnel records indicate that the Veteran served aboard USS TALUGA from December 1960 to June 1962.  Accordingly, if the Veteran is found to have served in the Republic of Vietnam, the qualifying wartime service will be established to render him eligible for nonservice-connected disability pension benefits.  

In March 2010, the Board remanded the case to the RO for further evidentiary development.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  At that time, the Board found that additional development was necessary given that the record suggested the Veteran's presence in the Republic of Vietnam, and that the deck logs of the USS TALUGA could provide information as to locations that the ship was docked.

However, there is no indication that any further significant development has been undertaken in this case.  In a September 2010 letter, the RO requested that the Veteran provide any additional detailed information regarding his reported trips ashore to the Republic of Vietnam.  In the same month, the Veteran submitted a written response to such request.  However, there is no record that the RO subsequently contacted any government authority to obtain the deck logs of the USS TALUGA in an effort to verify the Veteran's Vietnam service nor is there a supplemental statement of the case showing that any additional evidence had been obtained and the claim had been readjudicated.  Therefore, another remand is necessary before the Board can proceed with the claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appropriate authority, to include the Naval Historical Center, the National Records and Archives Administration, and the U.S. Army and Joint Services Records Research Center, in order to obtain a copy of the deck logs for the USS TALUGA for the period from February 1961 to June 1962, to include any information regarding ship personnel leaving the vessel while docked in port in the Republic of Vietnam, or whether the ship ever actually visited the Republic of Vietnam.  Efforts to obtain this information must continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2) (2010).  If no records are available, that fact should be documented, in writing, in the record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must be given sufficient time to respond.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

